                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )                     No. 3:20-CR-24-RLJ-DCP
                                                 )
                                                 )
 BOBBY BAUCUM, ET AL,                            )
                                                 )
                       Defendants.               )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned United States

 Magistrate Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation

 regarding disposition by the District Judge as may be appropriate. On November 16, 2020, the

 Court held a telephonic motion hearing on the Motion by the Defendant Bobby Baucum to

 Continue the Trial Date and All Related Deadlines [Doc. 97], filed on November 9, 2020.

 Assistant United States Attorney Alan Scott Kirk appeared by telephone on behalf of the

 Government. The following defense counsel also appeared by telephone: Attorney Michael B.

 Menefee appearing on behalf of Attorney Mark E. Brown, who represents Defendant Bobby

 Baucum; Attorney Stephen G. McGrath for Defendant Brian Moss; and Attorney John

 Christopher Barnes for Defendant Lisa Bullock. All Defendants were excused from this hearing.

        Defendant Baucum asks the Court to continue the December 8, 2020 trial date and all

 related deadlines, because his attorney is scheduled for another federal trial on that same day

 [Doc. 97]. Additionally, the motion states that the parties are exploring a possible resolution of

 the case, and a continuance would give time to resolve the case without a trial. Finally, the




Case 3:20-cr-00024-RLJ-DCP Document 108 Filed 11/20/20 Page 1 of 4 PageID #: 392
 motion notes that a named codefendant has yet to appear. The motion relates that the Defendant

 has discussed the motion with counsel and agrees to the continuance and its “effect on his

 Speedy Trial rights.”     The motion also states that the Government does not object to the

 requested continuance.

          At the telephonic motion hearing, Mr. Menefee informed the Court that Mr. Brown,

 whom the Court appointed to represent Defendant Baucum, is extremely ill and has been

 hospitalized twice recently. Mr. Menefee stated that a trial continuance is necessary to permit

 Mr. Brown to recover and to prepare for trial. Mr. McGrath stated that Defendant Moss was

 arraigned earlier that day. He said Defendant Moss adopts the motion to continue, because he

 needs time to review the discovery, to meet with his client, and to prepare for trial. Mr. Barnes

 stated that Defendant Bullock takes no position on the motion. He said that Defendant Bullock

 has turned in a plea agreement, which has yet to be filed in the record. AUSA Kirk confirmed

 that the Government does not oppose the motion.

          The Court finds Defendant Baucum’s motion to continue the trial is joined by Defendant

 Moss and not opposed by Defendant Bullock or the Government. The Court also finds that the

 ends of justice served by continuing the trial outweigh the interest of the Defendants and the

 public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Defendants are charged with conspiring

 with each other, five additional named codefendants, 1 and unnamed others to distribute

 methamphetamine (Count 1) over a sixteen-month period [Doc. 75, redacted]. They are also

 charged with conspiring to launder the proceeds of the methamphetamine conspiracy (Count 7).

 Additionally, Defendant Baucum is charged with the possession of methamphetamine with intent

 to distribute (Counts 2, 5, & 6). Defendant Moss is charged with distributing methamphetamine



 1
     One Defendant charged in this case has not appeared and remains sealed.
                                                  2

Case 3:20-cr-00024-RLJ-DCP Document 108 Filed 11/20/20 Page 2 of 4 PageID #: 393
 (Count 4). Defendant Moss first appeared in this district for arraignment on the charges on

 November 16, 2020. The Court finds that counsel for Defendant Moss will need time to review

 the discovery, to investigate the facts of the case, to confer with the Defendant, to litigate pretrial

 motions, and to prepare the case for trial. Given the serious nature of the charges and the number

 of codefendants, the Court finds counsel cannot adequately prepare in the three weeks remaining

 until the trial date. Thus, the failure to continue the December 8 trial would deprive defense

 counsel of the reasonable time necessary to prepare the case for trial, even considering his acting

 with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

        Additionally, the Court finds that the trial preparations of counsel for Defendant Baucum

 have been impeded by a serious illness. Moreover, defense counsel is scheduled for another

 federal trial on December 8, 2020. Accordingly, the Court finds that without a continuance,

 Defendant Baucum would be unreasonably deprived of the continuity of counsel, who cannot

 proceed to trial in this case on December 8. 18 U.S.C. § 3161(h)(7)(B)(iv).

        Defendant Baucum’s Motion to Continue Trial [Doc. 97], which is joined by Defendant

 Moss, is GRANTED, and the trial of this matter is reset to May 11, 2021. The Court also finds

 that all the time between the filing of the motion on November 9, 2020 and the new trial date of

 May 11, 2021, is fully excludable time under the Speedy Trial Act for the reasons set forth

 herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The parties agreed to a new schedule in

 this case, which is set out below.

        Accordingly, it is ORDERED:

            (1) Defendant Baucum’s Motion to Continue Trial [Doc. 97] is
                GRANTED. Defendant Moss’s oral motion to join in this motion
                is also GRANTED;




                                                   3

Case 3:20-cr-00024-RLJ-DCP Document 108 Filed 11/20/20 Page 3 of 4 PageID #: 394
          (2) The trial of this matter is reset to commence on May 11, 2021, at
              9:00 a.m., before the Honorable R. Leon Jordan, United States
              District Judge;

          (3) All time between the filing of the motion on November 10, 2020,
              and the new trial date of May 11, 2021, is fully excludable time
              under the Speedy Trial Act for the reasons set forth herein;

          (4) The motion deadline is extended to December 16, 2020.
              Responses to motions are due on or before January 6, 2021;

          (5) The undersigned will hold a motion hearing on all pending pretrial
              motions on January 20, 2021, at 10:00 a.m. Whether this hearing
              will be in person or by video or telephone conference will be
              determined closer in time to the hearing;

          (6) The deadline for filing a plea agreement in the record is April 9,
              2021;

          (7) The parties are to appear before the undersigned for a final pretrial
              conference on April 26, 2021, at 11:00 a.m. This date is also the
              deadline for filing motions in limine and providing reciprocal
              discovery; and

          (8) Special requests for jury instructions are due on or before April 30,
              2021, and shall be supported by citations to authority pursuant to
              Local Rule 7.4.

       IT IS SO ORDERED.
                                            ENTER:


                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               4

Case 3:20-cr-00024-RLJ-DCP Document 108 Filed 11/20/20 Page 4 of 4 PageID #: 395
